229 F.2d 318
56-1 USTC  P 9230
AUTO FINANCE COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 7123.
United States Court of Appeals Fourth Circuit.
Argued Jan. 12, 1956.Decided Jan. 13, 1956.

Seymour S. Mintz, Washington, D.C.  (William T. Plumb, Jr., Richard A. Mullens, and Hogan & Hartson, Washington, D.C., on brief), for petitioner.
Melva M. Graney, Dept. of Justice (H. Brian Holland, Asst. Atty. Gen., Robert N. Anderson and A. F. Prescott, Dept. of Justice, on brief), for respondent.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a decision of the Tax Court holding that the intercorporate transactions there under review, by which the taxpayer corporation disposed of its majority interest in the stock of two corporations to the minority stockholders, resulted in capital gain taxable as such and were not taxable dividends for which taxpayer would have been entitled to credit allowance under 26 U.S.C.A. § 26(b).  The facts are fully and correctly set forth in the opinion of the Tax Court and need not be repeated here.  See 24 T.C.  .  We think that the decision of the Tax Court was correct for reasons adequately stated in its opinion and that nothing need be added thereto.


2
Affirmed.